Citation Nr: 0739245	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  06-23 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for right ear hearing 
loss.

2.  Entitlement to a compensable rating for service-connected 
left ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran active military service from April 1964 to 
January 1965 and from February to June 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
In August 2004, the RO denied the veteran's claim for a 
compensable rating for service-connected left ear hearing 
loss.  In December 2006, the RO determined that new and 
material evidence had not been received to reopen a claim for 
service connection for right ear hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record currently includes VA progress notes dated up to 
2006.  During his hearing, held in October 2007, the veteran 
testified that he had received relevant treatment from a 
private physician, identified herein as "Dr. J.C."  These 
treatment reports were not associated with the claims files, 
and it was agreed that the record would be held open for 60 
days to allow the veteran to obtain and submit Dr. J.C.'s 
records.  However, there is no record that these records were 
ever received.  On remand, an attempt should be made to 
obtain these records.  

The veteran further testified that his left ear hearing loss 
disability has worsened, that he had his hearing aid upgraded 
about a year and half before, that he had been told by VA 
health care personnel that his hearing was worsening, and 
that surgery had been recommended.  In this regard, he stated 
that he had received a VA audiological examination in 2007.  

The assignment of disability ratings for hearing impairment 
are to be derived by the mechanical application of the 
Ratings Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992); see also 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2007).  Here, a review of the claims 
files shows that they include VA progress notes, dated in 
2007, which show treatment for hearing loss, and which 
contain several findings as to word recognition scores.  
However, these reports do not contain full audiological test 
results; the veteran's last full audiological examination 
that is sufficient for rating purposes is dated in 2004.  

The Court has stated that the VA's statutory duty to assist 
the veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  On remand, after all 
relevant records have been obtained, the veteran should be 
afforded an audiological examination.  

With regard to the claim for service connection for right ear 
hearing loss, in a rating decision, dated in December 2006, 
the RO determined that new and material evidence had not been 
submitted.  During his October 2007 hearing, the veteran 
expressed disagreement with this decision.  Since there is a 
transcript of his testimony on file, the hearing transcript 
is a timely notice of disagreement (NOD) on this issue.  See 
38 C.F.R. § 20.202 (2007); see also Tomlin v. Brown, 5 Vet. 
App. 355 (1993) (when oral remarks (i.e., hearing testimony) 
are transcribed, a statement becomes written).  However, the 
RO has not issued a statement of the case on this issue, and 
no appeal has been perfected.  The Court has held that where 
a notice of disagreement has been filed with regard to an 
issue, and a statement of the case has not been issued, the 
appropriate Board action is to remand the issue to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).

While the issue of service connection for right ear hearing 
loss is not before the Board at this time, it light of the 
fact that the veteran is undergoing an evaluation for his 
left ear hearing loss, the Board believes in these very 
unique circumstances that a medical opinion should be 
obtained regarding the etiology of the right ear hearing loss 
while the veteran is undergoing evaluation for the left ear 
hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the appellant to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for his hearing loss symptoms 
since 2006, to include treatment from Dr. 
J.C.  After securing any necessary 
releases, the RO should obtain these 
records of treatment.  

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an 
audiological examination.  The claims 
folder must be sent to the examiner for 
review, and the examiner must state in 
the evaluation report that he/she has 
reviewed the claims files.  The 
examination should include all indicated 
audiometric studies.  The examiner is 
asked to review the record and indicate 
if it is at least as likely as not that 
the veteran's right ear hearing loss (if 
any) is the result of his service. 

3.  The RO should issue the veteran and 
his representative a statement of the 
case with regard to the issue of whether 
new and material evidence has been 
received to reopen a claim for service 
connection for right ear hearing loss.  
The veteran should be informed of his 
appeal rights and of the actions 
necessary to perfect an appeal on this 
issue.


4.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



